Order entered September 13, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00553-CV

                     DANIEL SMITH/ALL OCCUPANTS, Appellant

                                             V.

                      HP TEXAS LLC DBA HPA TX LLC, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-00830-2016

                                         ORDER
        Based on the Court’s opinion of this date dismissing this appeal, we DENY AS MOOT

County Clerk Stacey Kemp’s request for an extension of time to file the Clerk’s Record in this

case.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE